The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the elected embodiment of figures 7 and 10 for the claimed limitations of “the connecting line is formed across an entirety of the electrode”, as recited in claim 1, because although the connecting line is formed across the fins of the electrode, the connecting line is not formed over “the whole of” (i.e. across) an entirety of the electrode.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a layer of another oxide semiconductor”, as recited in claim 3 is unclear as to what is meant by the phrase “a layer of another oxide semiconductor”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (2016/0011478) in view of Jiang et al. (2016/0027801) and Suzumura et al. (2017/0338249).Regarding claim 1, Nakamura et al. teach in figure 2 and related text a semiconductor device comprising: 
a scan line 30 extending in a first direction, 
a first signal line 40 extending in a second direction, which crosses the first direction, 
a second signal line (not depicted, see claim 2), which extends parallel (inherently therein since conventionally formed as such) to the first signal line, 
an electrode 112 disposed between the first signal line and the second signal line (the second signal line is not depicted), 
wherein a first TFT (see paragraph [0048]) connects with the second signal line in a vicinity of the second signal line, 
a second TFT (see paragraph [0048]) connects with the electrode in a vicinity of the first signal line, 
the first TFT and the second TFT are connected in series (see paragraph [0048]),
the first TFT and the second TFT are connected by a connecting line (the dashed line) that is parallel to the scan line 30.

Nakamura et al. do not explicitly state that the first TFT and the second TFT are formed from oxide semiconductors, and do not teach that the connecting line is formed across an entirety of the electrode.
Suzumura et al. teach a first TFT and a second TFT are formed from oxide semiconductors (see e.g. paragraph [0002]).
Jiang et al. teach in figure 2 and related text a connecting line 201 is formed across an entirety of the electrode 208.

Jiang et al., Nakamura et al. and Suzumura et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nakamura et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first TFT and the second TFT from oxide semiconductors, as taught by Suzumura et al., and to form the connecting line across an entirety of the electrode, as taught by Jiang et al., in Nakamura et al.’s device, in order to improve the device characteristics and in order to reduce the size of the device by forming the connecting line above the electrode, respectively.

Regarding claim 3, Nakamura et al. teach in figure 2 and related text that the connecting line is formed from an includes a layer of another oxide semiconductor that conductivity is given by ion implantation.
Regarding the claimed limitation of the “conductivity is given by ion implantation”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of by ion implantation does not produce a structure which is different from a structure which is formed by, for example, a diffusion.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 16, Suzumura et al. teach in figure 8 and related text that the first TFT and the second TFT are top gate type TFTs.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/10/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800